Case: 2:18-cv-01247-EAS-KAJ Doc #: 23 Filed: 01/24/19 Page: 1 of 5 PAGEID #: 201




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


INTERCOMMUNITY JUSTICE AND                            )
PEACE CENTER; Erlin Lorena                            )
RODRIGUEZ ENAMORADO,                                  )
individually and as next friend of J.G.R.;            )
Maria MONJARAZ, individually and as next              )
friend of A.M.; and Maria CABRERA,                    )       No. 2:18-cv-1247
individually and as next friend of K.I.A., on         )
behalf of themselves and all others similarly         )
situated,                                             )
                                                      )       Chief Judge Sargus
                                                      )
       Plaintiffs,                                    )
                                                      )       Magistrate Judge Jolson
v.                                                    )
                                                      )
Don PETIT, Registrar, Ohio Bureau of Motor            )
Vehicles, in his official capacity,                   )
                                                      )
                                                      )
       Defendant.                                     )

                              STATEMENT OF STIPULATED FACTS

       Exclusively for the purpose of the dispositive motions, the parties, through their respective

attorneys, hereby agree and stipulate to the accuracy of the facts set forth below.

Bureau of Motor Vehicles:

       1. The Bureau of Motor Vehicles (“BMV”) is a division of the Ohio Department of

Public Safety, a state agency.

       2. The BMV has exclusive authority to issue driver’s licenses and state identification

cards in the state of Ohio.




                                                                                                  1
Case: 2:18-cv-01247-EAS-KAJ Doc #: 23 Filed: 01/24/19 Page: 2 of 5 PAGEID #: 202




       3. The BMV has signed contracts with 186 Deputy Registrars, as independent

contractors, which provide services throughout Ohio’s 88 counties, including issuing driver’s

licenses and state identification cards. See Ohio Rev. Code §§ 4303.03 and 4507.01(B).

       4. The relationship between the BMV and its Deputy Registrars is contractual in nature.

Deputy Registrars are compensated via payment of fees. See, e.g., Ohio Rev. Code § 4503.038;

Ohio Adm. Code § 4501:1-6-11.

       5. At all relevant times, Don Petit has been the Registrar of the Bureau of Motor

Vehicles. His authority is set forth in statute. See, e.g., Ohio Rev. Code § 4501.02.

       6. Ohio, along with at least 24 other states and the District of Columbia, has agreed to

comply with the REAL ID Act of 2005 (Pub.L. 109–13, 119 Stat. 302, contained in 8 U.S.C.

Chapter 12, Subchapter I, § 1101, et seq.), thereby ensuring that its residents may use their Ohio

driver’s licenses to enter federal facilities and board commercial domestic flights.

       7. Deferred Action for Childhood Arrival (DACA) recipients are lawfully present during

the deferred action period.

       8. On March 29, 2013, the Ohio BMV announced that it would begin to issue

nonrenewable/nontransferable driver’s licenses to DACA recipients who otherwise meet the

requirements for driver’s license issuance, contingent upon verification of their status with the

United States Citizenship and Immigration Service (USCIS) database known as the Systematic

Alien Verification for Entitlements (SAVE) program. The BMV continues to issue

nonrenewable/nontransferable driver’s licenses or state identification cards to DACA recipients

who meet other eligibility requirements for a driver’s license or state identification card. The

BMV accepts DACA recipients’ Employment Authorization Documents as proof of “legal

presence.”



                                                                                                     2
    Case: 2:18-cv-01247-EAS-KAJ Doc #: 23 Filed: 01/24/19 Page: 3 of 5 PAGEID #: 203




         9. Individuals with Special Immigrant Juvenile status (minors who are otherwise

ineligible to obtain permanent residency but may be eligible because of abuse, neglect, or

abandonment by one or both parents pursuant to 8 U.S.C. § 1101(a)(27)(J)) who have a pending

application for adjustment of status to lawful permanent residence (“Form I-485”) can meet the

BMV’s “legal presence” requirement by presenting their Employment Authorization Document.

Applicable Ohio Laws and BMV Policies:

         10. For a minor under 18 years of age to receive a probationary license or a driver’s

license, the application must be “signed by one of the minor’s parents, the minor’s guardian,

another person having custody of the applicant, or, if there is no parent or guardian, a responsible

person who is willing to assume liability for the minor.” Ohio Rev. Code § 4507.07(A). The

Deputy Registrar Procedure Manual provides that U.S. Citizens, permanent residents, and

temporary residents serving as co-signers are required to provide an Ohio credential or proof of

full legal name, date of birth, social security number if assigned, Ohio residential street address,

and U.S citizenship or legal presence. Deputy Registrar Procedure Manual: Proof of Identity

(revised 1-22-2019), pp. 5-8, attached hereto as Exhibit A. Under BMV policy, if the co-signer

is not an Ohio resident, she is required to provide an out-of-state credential (such as an

acceptable out-of-state driver’s license or identification card) and proof of social security

number. Id.

         11. BMV policy requires that co-signers of driver’s license and state identification card

applications “must be asked if he or she is the legal parent or guardian of the applicant but [are]

not required to provide documentation proving the relationship or guardianship.” Drivers

Manual (revised 12-4-2018), Chapter 3, p. 7. attached hereto as Exhibit B).1


1
 Various chapters of the Drivers Manual were revised on different dates reflected in footers. For identification
purposes, we reference the latest revision of any of the chapters, December 4, 2018.

                                                                                                                   3
 Case: 2:18-cv-01247-EAS-KAJ Doc #: 23 Filed: 01/24/19 Page: 4 of 5 PAGEID #: 204




Plaintiffs

        12. Assuming the allegations in the Complaint are correct, under current BMV policy,

minor Plaintiffs K.I.A., A.M., and J.G.R. all meet the BMV’s “legal presence” requirement.

        13. Plaintiff Intercommunity Justice and Peace Center is a nonprofit organization based in

Cincinnati.

        14. Allison Reynolds-Berry is the Executive Director of IJPC.



It is so stipulated,

By:
                                                    David Yost (0056290)
                                                    Attorney General of Ohio

/s/ Emily M. Brown                                  /s/ Hilary R. Damaser
Emily M. Brown                                      Hilary R. Damaser (0059190)
Kathleen C. Kersh                                   Brian R. Honen (0084880)
Mark R. Heller                                      Jahan S. Karamali (0093800)
Eugenio Mollo, Jr.                                  Cory J. Goe (0090500)
Advocates for Basic Legal Equality, Inc.            Assistant Attorneys General
130 West Second St., Suite 700E                     Executive Agencies Section
Dayton, Ohio 45402                                  30 East Broad Street, 26th Floor
937.535.4408 (phone)                                 Columbus, Ohio 43215
937.535.4600 (fax)                                  (614) 466-2980 (Phone)
ebrown@ablelaw.org                                  (614) 728-9470 (fax)
kkersh@ablelaw.org                                  hilary.damaser@ohioattorneygeneral.gov
mheller@ablelaw.org                                 brian.honen@ohioattorneygeneral.gov
emollo@ablelaw.org                                  cory.goe@ohioattorneygeneral.gov
                                                    jahan.karamali@ohioattorneygeneral.gov
Caroline Gentry                                     Attorneys for Defendant Registrar Don Petit
Ana P. Crawford                                     Ohio Bureau of Motor Vehicles
David P. Shouvlin
Porter Wright Morris & Arthur LLP
One South Main Street, Suite 1600
Dayton, OH 45402
937-449-6748 (phone)
937-449-6820 (fax)
cgentry@porterwright..com
acrawford@porterwright.com
dshouvlin@porterwright.com                          Dated: January 24, 2019
Attorneys for Plaintiffs
                                                                                                4
Case: 2:18-cv-01247-EAS-KAJ Doc #: 23 Filed: 01/24/19 Page: 5 of 5 PAGEID #: 205




                                  CERTIFICATE OF SERVICE

        I hereby certify that the foregoing was filed electronically on January 24, 2019. Notice of

this filing will be sent to all parties by operation of the Court’s electronic filing system. Parties

may access this filing through the Court’s systems.



                                                                s/ Emily M. Brown
                                                                Emily M. Brown (0092553)
                                                                Attorney for Plaintiffs




                                                                                                        5
